DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 16/874,935 filed on 5/15/20 with effective filing date 5/15/20. Claims 1-20 are pending.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: configured to receive; configured to move; configured to focus; configured to emit; in claims 1, 3, 8, 11, 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala et al. US 2019/0179028 A1 in view of Pacala et al. US 2018/0329065 A1 (hereinafter PAC). 
Per claim 1, Pacala et al. discloses a receiver in an optical sensing system (para: 12, e.g. LIDAR systems), the receiver comprising: a movable detector configured to receive optical signals reflected or scattered from an object scanned by the optical sensing system (para: 65, e.g. methods and systems disclosed herein relate to a compact light ranging and detection (LIDAR) system and methods of assembly of a compact LIDAR system; the light ranging device can include a light transmission module (sometimes referred to as a "light emitting module") for illuminating objects in a field located around the light ranging module and also includes a light sensing module for sensing reflected or scattered portions of the illuminating light pulses); an actuator configured to move the movable detector (para: 65, e.g. the LIDAR system can include a modular light ranging device and an optional highly compact and integrated rotary actuator). 
Pacala et al. fails to explicitly disclose a controller configured to: determine a plurality of target positions of the movable detector for receiving the optical signals; and control the actuator to move the movable detector to the plurality target positions according to a movement pattern.
PAC however in the same filed of endeavor teaches a controller configured to: determine a plurality of target positions of the movable detector for receiving the optical signals (para: 75, e.g. electric motor 434 is an optional component in LIDAR system 400 that can be used to rotate system components, e.g., the Tx module 406 and Rx module 408, as part of a scanning LIDAR architecture; the system controller 404 can control the electric motor 434 and can start rotation, stop rotation and vary the rotation speed as needed to implement a scanning LIDAR system); and control the actuator to move the movable detector to the plurality target positions according to a movement pattern (para: 97-98, e.g. during a ranging measurement, the reflected light from the different fields of view distributed around the volume surrounding the LIDAR system is collected by the various sensors and processed, resulting in range information for any objects in each respective field of view; the emitters and sensors can be scanned, e.g., rotated about 4./5., an axis, to ensure that the fields of view of the sets of emitters and sensors sample a full 360 degree region (or some useful fraction of the 360 degree region) of the surrounding volume).
Therefore, in view of disclosures by PAC, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Pacala et al.  and PAC in order to achieve wide field-of-view, narrowband imaging with micro-optic receiver channel arrays that minimize crosstalk and allows tight spectral selectivity that is uniform across the receiver channel array. 
Per claims 2 & 14, Pacala et al. further discloses the receiver of claim 1, wherein the optical sensing system is a Light Detection and Ranging (LiDAR) system and each optical signal is light reflected or scattered by the object (para: 12, e.g. LIDAR systems)
Per claim 3, Pacala et al. further discloses the receiver of claim 2, wherein the receiver further comprises a beam converging device configured to focus the light to the respective target positions (para: 75, e.g. the output beam(s) of one or more light sources (such as infrared or near-infrared pulsed IR lasers, not shown) located in the scanning LIDAR system 100, can be scanned, e.g., rotated, to illuminate a scene around the vehicle. In some embodiments, the scanning, represented by rotation arrow 115).
Per claims 4 & 15, Pacala et al. further discloses the receiver of claim 1, wherein the movable detector is one of an avalanche photodiode (APD), a single photon avalanche diode (SPAD), or a silicon photomultipliers (SiPM) (para: 78, e.g. e.g., avalanche photodiodes, CCD image sensors, CMOS photodiode image sensors, cavity enhanced photodetectors, surface enhanced photodetectors, and the like).
Per claim 5, Pacala et al. further discloses the receiver of claim 1, wherein the actuator is a piezoelectric actuator or a high-speed motor (para: 65, e.g. connected to the integrated rotary actuator, can operate as part of a turret of a rotating LIDAR).

Per claims 6 & 16, PAC further teaches the receiver of claim 1, wherein the plurality of target positions are distributed within a physical range determined according to a field of view of the receiver (para: 149, e.g. FIG. 15A is a simplified cross-sectional view diagram of an active imager system 1500 having a corrective optical structure as part of the bulk imaging optic, FIG. 15B is a simplified cross-sectional view diagram of an active imager system 1501 having a corrective optical structure as part of the micro-optic receiver channel array).
Per claim 7, PAC further teaches the receiver of claim 6, wherein the target positions are distributed equidistantly in the physical range (para: 149, e.g. FIG. 15A is a simplified cross-sectional view diagram of an active imager system 1500 having a corrective optical structure as part of the bulk imaging optic, FIG. 15B is a simplified cross-sectional view diagram of an active imager system 1501 having a corrective optical structure as part of the micro-optic receiver channel array).
Per claim 8, Pacala et al. further discloses the receiver of claim 6, wherein the actuator is configured to move the movable detector to the plurality of target positions unidirectionally from a first end of the physical range to a second end of the physical range (para: 110 & 113, e.g. during a ranging measurement, the reflected light from the different fields of view distributed around the volume surrounding the LIDAR system is collected by the various sensors and processed, resulting in range information for any objects in each respective field of view; as described above, a time-of-flight technique can be used in which the light emitters emit precisely timed pulses, and the reflections of the pulses are detected by the respective sensors after some elapsed time). 
Per claims 9 & 17, Pacala et al. further discloses the receiver of claim 1, wherein the plurality of target positions are distributed in a two-dimensional plane and the actuator is configured to move the movable detector in the two-dimensional plane  (para: 65, e.g. the LIDAR system can include a modular light ranging device and an optional highly compact and integrated rotary actuator).
Per claim 10, Pacala et al. further discloses the receiver of claim 1, wherein the receiver further includes an electronic circuit board attached to the movable detector, wherein the electronic circuit board moves with the movable detector (para: 65, e.g. the LIDAR system can include a modular light ranging device and an optional highly compact and integrated rotary actuator).
Per claims 11 & 20, Pacala et al. further discloses the receiver of claim 1, wherein the controller is further configured to: determine directions of the optical signals; and determine the target positions of the movable detector based on the directions of the respective optical signals (para: 95, e.g. rotary actuator 310 can also include an optical communication subsystem that includes a number of optical transmitters (e.g., optical transmitters 378 and 396) and a number of optical receivers (e.g., optical receivers 376 and 398) used for bi-directional contactless data transmission between rotary actuator 315 and light ranging device 320).
Per claim 12, Pacala et al. discloses a method for receiving optical signals in an optical sensing system, comprising: determining, by a controller, a plurality of target positions of a movable detector for receiving optical signals reflected or scattered from an object scanned by the optical sensing system (para: 65, e.g. methods and systems disclosed herein relate to a compact light ranging and detection (LIDAR) system and methods of assembly of a compact LIDAR system; the light ranging device can include a light transmission module (sometimes referred to as a "light emitting module") for illuminating objects in a field located around the light ranging module and also includes a light sensing module for sensing reflected or scattered portions of the illuminating light pulses); moving, by an actuator controlled by the controller, a movable detector to a first target position among the plurality of target positions (para: 65, e.g. the LIDAR system can include a modular light ranging device and an optional highly compact and integrated rotary actuator); receiving, by the movable detector, a first optical signal at the first target position ((para: 95, e.g. rotary actuator 310 can also include an optical communication subsystem that includes a number of optical transmitters (e.g., optical transmitters 378 and 396) and a number of optical receivers (e.g., optical receivers 376 and 398) used for bi-directional contactless data transmission between rotary actuator 315 and light ranging device 320)). 
Pacala et al. fails to explicitly disclose moving, by the actuator controlled by the controller, the movable detector to a second target position among the plurality of target positions; and receiving, by the movable detector, a second optical signal at the second target position. 
PAC however in the same field of endeavor teaches moving, by the actuator controlled by the controller, the movable detector to a second target position among the plurality of target positions; and receiving, by the movable detector, a second optical signal at the second target position (para: 97-98, e.g. during a ranging measurement, the reflected light from the different fields of view distributed around the volume surrounding the LIDAR system is collected by the various sensors and processed, resulting in range information for any objects in each respective field of view; the emitters and sensors can be scanned, e.g., rotated about an axis, to ensure that the fields of view of the sets of emitters and sensors sample a full 360 degree region (or some useful fraction of the 360 degree region) of the surrounding volume).
Therefore, in view of disclosures by PAC, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Pacala et al.  and PAC in order to achieve wide field-of-view, narrowband imaging with micro-optic receiver channel arrays that minimize crosstalk and allows tight spectral selectivity that is uniform across the receiver channel array. 
Per claim 13, PAC further teacher the method of claim 12, wherein the first target position and the second target position are adjacent among the plurality of target positions (para: 75, e.g. electric motor 434 is an optional component in LIDAR system 400 that can be used to rotate system components, e.g., the Tx module 406 and Rx module 408, as part of a scanning LIDAR architecture; the system controller 404 can control the electric motor 434 and can start rotation, stop rotation and vary the rotation speed as needed to implement a scanning LIDAR system).
Per claim 18, PAC further teaches the method of claim 12, wherein determining the plurality of target positions further comprises: determining a physical range according to a field of view of the receiver  (para: 149, e.g. FIG. 15A is a simplified cross-sectional view diagram of an active imager system 1500 having a corrective optical structure as part of the bulk imaging optic, FIG. 15B is a simplified cross-sectional view diagram of an active imager system 1501 having a corrective optical structure as part of the micro-optic receiver channel array); and determining the target positions of the movable detector in the physical range  (para: 149, e.g. FIG. 15A is a simplified cross-sectional view diagram of an active imager system 1500 having a corrective optical structure as part of the bulk imaging optic, FIG. 15B is a simplified cross-sectional view diagram of an active imager system 1501 having a corrective optical structure as part of the micro-optic receiver channel array). 
Per claim 19, Pacala et al. discloses an optical sensing system, comprising: a transmitter configured to emit optical signals in a plurality of directions to scan an object (para: 65, e.g. methods and systems disclosed herein relate to a compact light ranging and detection (LIDAR) system and methods of assembly of a compact LIDAR system; the light ranging device can include a light transmission module (sometimes referred to as a "light emitting module") for illuminating objects in a field located around the light ranging module and also includes a light sensing module for sensing reflected or scattered portions of the illuminating light pulses); and a receiver configured to detect optical signals reflected or scattered by the object, the receiver comprising: a movable detector configured to receive the optical signals (para: 65, e.g. methods and systems disclosed herein relate to a compact light ranging and detection (LIDAR) system and methods of assembly of a compact LIDAR system; the light ranging device can include a light transmission module (sometimes referred to as a "light emitting module") for illuminating objects in a field located around the light ranging module and also includes a light sensing module for sensing reflected or scattered portions of the illuminating light pulses); an actuator configured to move the movable detector (para: 65, e.g. the LIDAR system can include a modular light ranging device and an optional highly compact and integrated rotary actuator). 
Pacala et al. fails to explicitly disclose a controller configured to control the actuator to move the movable detector to a plurality target positions for receiving the optical signals.
PAC however in the same filed of endeavor teaches a controller configured to control the actuator to move the movable detector to a plurality target positions for receiving the optical signals (para: 75, e.g. electric motor 434 is an optional component in LIDAR system 400 that can be used to rotate system components, e.g., the Tx module 406 and Rx module 408, as part of a scanning LIDAR architecture; the system controller 404 can control the electric motor 434 and can start rotation, stop rotation and vary the rotation speed as needed to implement a scanning LIDAR system).
Therefore, in view of disclosures by PAC, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Pacala et al.  and PAC in order to achieve wide field-of-view, narrowband imaging with micro-optic receiver channel arrays that minimize crosstalk and allows tight spectral selectivity that is uniform across the receiver channel array. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zhu et al. US 10,981,197 B1, e.g. an array of photosensors each of which is individually addressable, at least a subset of the photosensors are enabled to receive light pulses according to a sensing pattern, each of the subset of photosensors is configured to detect returned light pulses returned and generate an output signal.
	Shu et al. US 10,317,529 B2, e.g. a light ranging system can include a laser device and an imaging device having photosensors. The laser device illuminates a scene with laser pulse radiation that reflects off of objects in the scene.
	
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/Examiner, Art Unit 2485